United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4002
                                   ___________

David W. Blakley, Jr.,                *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Kansas City Missouri School District; * Western District of Missouri.
Board of Directors of KCMSD;          *
Bernard Taylor, Jr., Dr.;             * [UNPUBLISHED]
Phyllis Budeshym,                     *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: February 16, 2007
                                Filed: February 23, 2007
                                 ___________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

     David W. Blakley appeals the district court's1 adverse grant of summary
judgment on his discrimination and retaliation claims against the Kansas City
Missouri School District and others. Upon a careful de novo review of the record and




      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
the parties' submissions on appeal, we affirm the district court's well-reasoned
decision. See 8th Cir. R. 47B.
                       ______________________________




                                      -2-